Case 1:19-cV-00226-PKC Document 47 Filed 04/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRlCT OF NEW YORK

 

STEVEN FRlEDl\/[AN,

Plaintiff,
19-0\/-226 (PKC)

-against-

COLETTE CHESTNUT, in her 1'epresentative capacity, Notice Of P‘“`tial V°hmtal'y
MICHAEL KooPER, sTACEY LlPPMAN, CHIAT- DiSmiSSal P“rs“ant t?
DAY HoLDiNGs INC. EMPLOYEE PROFIT F'R'C'P' 41(3)(1)(A)(‘)
sHARiNG AND 401(1<;) PLAN, a/k/a CHIAT-DAY

HOLDINGS INC. PRoFIT sHARING PLAN, TBWA

WoRLDWIDE lNc., and NATIONAL UNION FIRE

INSURANCE COMPANY cF PITTSBURGH, PA.,

Defendants.

 

Pursuant to Rule 41(a)(1)(A)(i) of the Federai Rules of Civil Procedure, Piaintiff Steven
Friedman hereby give notice that the claims asserted in the captioned action against Colet‘te
Chestnut are Voluntarily dismissed, Without prejudice

Date: Katonah, NeW York
Apri115,2019

    
  
  

Yours,

GordonLaW/?
B"j£""

M' heel R. G don (MG-783 8)
Atfomey for'Pla' tiij

Katonah, NY 10536
(914) 232-9500
mgcrdon@gordoniawllp.com

Www.gordonlawllp.com
SO ORDERED:

 

 

 

 

Case 1:19-cV-OO226-PKC Document 47 Filed 04/15/19 Page 2 of 2

Hon. P. Kevin Castel
U.S .D.J.

 

 

 

